
	
		I
		112th CONGRESS
		2d Session
		H. R. 6689
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2012
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study
		  and Facilities Act to authorize the Secretary of the Interior to participate in
		  the design, planning, and construction of the South Sacramento County
		  Agriculture and Habitat Lands Water Recycling Project in Sacramento County,
		  California.
	
	
		1.Authorization of Sacramento
			 County, California, water reclamation project
			(a)In
			 generalThe Reclamation
			 Wastewater and Groundwater Study and Facilities Act (Title XVI of Public Law
			 102–575; 43 U.S.C. 390h et seq.) is amended by adding at the end the following
			 new section:
				
					1657.Sacramento
				County, California, water reclamation project
						(a)AuthorizationThe Secretary, in cooperation with the
				Sacramento Regional County Sanitation District, California, is authorized to
				participate in the design, planning, and construction of, and land acquisition
				for, a project to reclaim and reuse wastewater in accordance with subsection
				(b), within Sacramento County, California.
						(b)Phased
				projectThe project referred to in subsection (a) shall consist
				of three phases, the first of which shall include the planning, design, and
				construction of water conveyance and related infrastructure to provide recycled
				water to irrigate approximately 4,500 acres of land in southern Sacramento
				County.
						(c)Cost
				share
							(1)In
				generalThe Federal share of the costs of the project described
				in subsection (a) shall not exceed 25 percent of the total cost.
							(2)Form of
				non-Federal shareThe
				non-Federal share may be in the form of any in-kind services that the Secretary
				determines would contribute substantially toward the completion of the water
				reclamation and reuse project, including—
								(A)reasonable costs incurred by the Sacramento
				Regional County Sanitation District relating to the planning, design, and
				construction of the water reclamation and reuse project; and
								(B)the acquisition costs of land acquired for
				the project that is—
									(i)used for planning, design, and construction
				of the water reclamation and reuse project facilities; and
									(ii)owned by the Sanitation District and
				directly related to the project.
									(d)LimitationThe Secretary shall not provide funds for
				the operations and maintenance of the project described in subsection
				(a).
						(e)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section,
				$30,000,000.
						.
			(b)Clerical
			 amendmentThe table of
			 sections in section 2 of Public Law 102–575 is amended by inserting after the
			 last item relating to title XVI the following:
				
					
						Sec. 1657. Sacramento County, California,
				water reclamation
				project.
					
					.
			
